DETAILED ACTION
Applicants' arguments, filed January 10, 2022 have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/973,622, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 13/973,622 fails to provide support for the added limitation “a compressed coating layer…wherein the coating layer (iii) is free of ionizable polymers having carboxylic acid moieties”. Applicants point to “page 20, lines 33-24” for support in the instant specification, but no support in the priority document is alleged and none appears to be present. Since the amended claims do not appear to have support in Application No. 13/973,622, the instant claims have priority date of September 10, 2019.  


Priority Remarks
	Applicants submit that U.S. Publication No. 2014/0348915 states “the compression coating is substantially free of ionizable polymers having carboxylic acid moieties”, so the current recitation is supported by the priority application. 
Examiner disagrees. Paragraph [0098] limits only the types of carboxylic acid moieties listed therein as evidenced by “of the types mentioned above”. 
[0098] Surprisingly, MHF and MHF prodrugs have been found to have poor stability when placed in contact with ionizable polymers having carboxylic acid moieties of the type that are commonly used in enteric coatings. Such enteric polymers include for example hydroxypropyl methyl cellulose acetate succinate, hydroxypropyl methyl cellulose succinate, hydroxypropyl cellulose acetate succinate, hydroxyethyl methyl cellulose succinate, hydroxyethyl cellulose acetate succinate, hydroxypropyl methyl cellulose phthalate, hydroxyethyl methyl cellulose acetate succinate, hydroxyethyl methyl cellulose acetate phthalate, carboxyethyl cellulose, carboxymethyl cellulose, cellulose acetate phthalate, methyl cellulose acetate phthalate, ethyl cellulose acetate phthalate, hydroxypropyl cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate phthalate, hydroxypropyl cellulose acetate phthalate succinate, hydroxypropyl methyl cellulose acetate succinate phthalate, hydroxypropyl methyl cellulose succinate phthalate, cellulose propionate phthalate, hydroxypropyl cellulose butyrate phthalate, cellulose acetate trimellitate, methyl cellulose acetate trimellitate, ethyl cellulose acetate trimellitate, hydroxypropyl cellulose acetate trimellitate, hydroxypropyl methyl cellulose acetate trimellitate, hydroxypropyl cellulose acetate trimellitate succinate, cellulose propionate trimellitate, cellulose butyrate trimellitate, cellulose acetate terephthalate, cellulose acetate isophthalate, cellulose acetate pyridinedicarboxylate, salicylic acid cellulose acetate, hydroxypropyl salicylic acid cellulose acetate, ethylbenzoic acid cellulose acetate, hydroxypropyl ethylbenzoic acid cellulose acetate, ethyl phthalic acid cellulose acetate, ethyl nicotinic acid cellulose acetate, and ethyl picolinic acid cellulose acetate. Thus, in certain embodiments the compression coating is substantially free of ionizable polymers having carboxylic acid moieties of the types mentioned above.

Paragraph [0098] also uses the language “substantially free of carboxylic acid moieties” which permits up to 2% as evidenced by paragraph [0068].
[0068] A composition or material that is "substantially free of carboxylic acid moieties" is a composition or material that has less than 2% w/w of carboxylic acid moieties.

As such, the priority document permits up to 2% of certain types of carboxylic acid moieties and does not appear to mention other types of carboxylic acid moieties. The instant claims exclude all carboxylic acid moieties. The priority document does not appear to support the instant claims, so Applicants argument is unpersuasive. 



Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (U.S. 2014/0056973). 
Ma teaches a method for treating a disease, such as psoriasis [0099], by orally administering a compression coated dosage (Example 12) form comprising the methyl hydrogen fumerate (MHF) prodrug N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate in the core [0170]. The core is compression coated with a coating comprising hydroxypropylmethylcellulose (hypromellose or HPMC) (Examples, e.g.[0155][0171]). The dosage form releases less than 20% of the prodrug in the first two hours (see Figures 6-8,11-12, particularly Fig 8 which corresponds to example 12). The coating is free of ionizable polymers having carboxylic acid moieties [0075][0083]. 
One of ordinary skill in the art following the teachings of Ma would have found it prima facie obvious to administer the disclosed dosage forms for the treatment of psoriasis given that psoriasis is one of the diseases the dosage forms are taught to treat. MPEP 2143(I)(A). 

Claims 1-11 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 2012/0095003) in view of Nilsson (WO 2010/079221). 
Gangakhedkar teaches using prodrugs of methyl hydrogen fumerate (MHF) meeting the requirements of Formula I, including (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate [0105]. The compounds of formula I are provided as oral sustained release dosage forms to deliver the prodrug to the lower GI tract [0331]. These types of dosage forms are well known in the prior art and include erosion-controlled release [0331]. The prior art explicitly discussed in Gangakhedkar is the enteric coated of Fumaderm® formulation, which is administered TID to provide 1-2g/day in the treatment of psoriasis [0008]. MHF prodrugs of Formula I may be administered at 1 to 50mg/kg or from about 1 mg to about 5 g per day [0336]. 
Gangakhedkar does not teach the type of polymer used for the enteric coating, though it does teach such coating technology is well known in the art. 
Nilsson teaches formulating MHF prodrugs in an erosion matrix to provide controlled release (p.1). Nilsson teaches that Fumaderm® represents 66% of all prescriptions for systemic therapy of psoriasis in Germany, but some patients discontinue therapy due to side effects (pp. 1-2). Nilsson teaches embodiments with better tolerability (i.e. less side effects) than Fumaderm® based on better release control (p.3). Almost no MHF prodrug is released in the first two hours, but the prodrug is released quickly thereafter (e.g. pp.5-6 and Figure 1). The release controlling polymer may be hydroxypropyl methylcellulose (HPMC) (p.15, 23). Patients may be those having moderate to severe forms of psoriasis, including chronic plaque type (p.8). In clinical trials, the study was run for 16 weeks or longer (p.8) Nilson teaches a dosage form comprising a core with at least a portion of the MHF prodrug and a compressed coating surrounding the core and comprising cellulose such as ethylcellulose or hydroxypropylcellulose (pp.21-22). Film coatings as well as enteric coatings are optional (p.19). Such a pH-controlled release can be obtained by providing a composition that releases the fumaric acid by a pH-dependent osmotic mechanism, or by employment of suitable enzymes (p.23). Wax, corn oil can provide sustained release based on the degradation due to lipases in the intestines (p.21). Administration may occur one, twice or three times daily and dosages can range from 200mg to 2000mg, particularly 400-600mg, daily (p.18). 
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Gangakhedkar to mimic the controlled release of Nilsson in order to reduce the side effects associated with poorly controlled delivery of MHF as taught to occur with Fumaderm®. In doing so, one of skill in the art would have been motivated to choose a core containing at least a portion of the MHF prodrug and a compressed coating surrounding the core wherein the coating contains HPMC along with other release controlling agents such as wax (a lipid). It would have been obvious to administer the dosage at 400-600mg daily given in one or two doses. MPEP 2144.05. 


Obviousness Remarks
Applicants argue that Ma is not prior art for the reasons provided in the priority section above. 
Examiner disagrees for the reasons provided in the priority section above. 

Applicants argue that MHF and prodrugs thereof are instable when exposed to light, which can lead to gastrointestinal (GI) irritation. The solution taught in in the prior art, including Nilsson, has been to add an enteric coating. With respect to Nilsson, only the composition of Example 1 exhibits no more than 20% prodrug release over a period of 2 hours (see Figure 1). This composition has an enteric coating (page 24). Applicants argue that because the prior art solution to dissolution in the stomach is to add enteric coating, one of skill in the art would not have been motivated to administer MHF or a prodrug thereof as instantly claimed. 
Examiner disagrees. The instant claims do not prohibit an enteric coating. Therefore, Applicants appear to be arguing limitations which do not appear in the claims. Thus, Applicants argument is unpersuasive. 

Applicants argue that they have demonstrated improvement in treating psoriasis at instant example 31. Applicants representative states that “Patients were administered the tablets of Example 30 (which meet the limitations of the amended claims) – either 400 mg once a day (QD), 400 mg twice a day (BID), 600 mg twice a day (BID) or placebo. After 24 weeks of treatment…at least a 75% reduction in baseline PASI score…was achieved by 44.3%, 47.2%... 39.7%... compared to 20% of patients in the placebo group”. Applicants thus submit that they have overcome the prima facie case of obviousness and the rejection should be withdrawn. 
Examiner disagrees. The standard for demonstrating unexpectedness is to compare the instantly claimed subject matter to that of the closest prior art. Here, Applicants merely compare to placebo. Thus, Applicants have not met the burden placed upon them by MPEP 716.02(e).  Initially it is noted that the instant specification fails to identify which dosage was administered because neither dosage of Example 30 is labelled as the administered PPC-06. While Applicants counsel notes that it was the dosage of Example 30, such information lacks specificity and probative value. See MPEP 716.01(c) stating that attorney arguments cannot take the place of evidence.   Example 30 teaches two different dosage forms. It is not clear which was administered to generate the data of Example 31. See MPEP 716.01(b) requiring a nexus between the data provided by Applicants and the alleged unexpectedness. Here the instant claims do not require the limitations of either example from Example 30, so the claims appear to lack a nexus, and are not commensurate in scope, with the data relied upon.  In addition, MPEP 716.01(c) specifies that attorney arguments cannot take the place of evidence. Here, the record needs actual proof of which dosage form was administered in Example 31. Example 31 states the dosage is called PPC-06, but PPC is not described elsewhere in the specification, so it is not clear what is contained in the dosage. Without such data, Applicants have not met their burden of establishing the required nexus. Further, Examiner notes Applicants duty to place the claims commensurate in scope with the data presented. MPEP 716.02(d). 

Applicants submit that two tablets in accordance with claim 1 are disclosed in Example 30 (paragraph [0308] of the instant specification). The total weight of the tablets was about 400mg including 100mg active agent and 600mg including 200mg active agent, respectively.  Applicants have submitted “PPC clinical trials study protocol giving a consistent description of extended release tablets of 100 and 200 mg dose strength were orally administered as 400 mg or 600 mg tablets. 
Examiner disagrees that such a disclosure rectifies the deficiencies of Applicants showing. The clinical trial does not provide the details of the tablets tested and the therefore does not rectify the deficiencies of the instant specification. A tablet having the same total weight or the same amount of active agent as another tablet does not necessitate that the two tablets are the same. It is Applicants burden to demonstrate objective evidence of non-obviousness Here, Applicants have provided test results, but the results fail to specify the component amounts contained. This, deficiency may be rectified by clarifying whether the PPC-06 dosage form includes the tablet from example 30 having 408 mg, the tablet from example 30 having 581mg, or both. Applicants have also not met their burden of demonstrating unexpectedness as the only comparative data is to a placebo. Currently, Ma is considered the closest prior art and MPEP 716.02(e) states “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness”. Furthermore, even assuming arguendo that Applicants are able to demonstrate unexpectedness, there data is not commensurate in scope with the present claims as required by MPEP 716.02(d). For at least these reasons, Applicants argument is unpersuasive and the obviousness rejection is maintained. 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18,19, and 22 of U.S. 8,785,443, claim 18 of U.S. Patent No. 9,416,096; claim 10 of U.S.P. 9,682,057; claims 13 of U.S.P. 9,795,581; and claim 10 of U.S.P. 9,895,336; claim 23 of U.S.P. 9,999,672; claims 1-18 of 10,716,760; claims 1-12 of 10,940,117; and claims 1-12 of 10,945,984; each taken in view of Ma (U.S. 2014/0056973). It would have been prima facie obvious to formulate the patented oral dosage forms of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate with a coating as taught by Ma (see examples, e.g. Examples 12, 16, table 12). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-13, 20-29, and 31-34 of U.S. Patent Application No. 13/973,622. One of ordinary skill in the art following the claims of the copending application would have found it prima facie obvious to choose psoriasis as the disease to be treated (claim 28 of copending application) by administration of the claimed tablet (claim 1 of copending application and claims depending therefrom). 


Non-statutory Double Patenting Remarks
Applicants argue that Ma is not prior art for the reasons provided in the priority section above. 
Examiner disagrees for the reasons provided in the priority section above. 
Applicants request the provisional double patenting rejection be held in abeyance until such time that otherwise allowable subject matter is identified. Since no otherwise allowable, the rejection is maintained.  


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612